Citation Nr: 1409766	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-41 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for residuals of right fifth metacarpal fracture.

2. Entitlement to service connection for a right wrist disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 and January 2005 with service in the Southwest Asia Theater.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The October 2007 rating decision also denied service connection for depression and the Veteran perfected an appeal of such issue.  However, in a January 2011 rating decision, the RO granted service connection for depressive disorder and posttraumatic stress disorder, and assigned an initial rating of 50 percent, effective April 16, 2010.  As such award constitutes a full grant of the benefit sought on appeal, the issue of service connection for depression is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of a February 2014 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for right wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

FINDING OF FACT

Resolving all doubt in her favor, the Veteran's residuals of right fifth metacarpal fracture is related to an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of right fifth metacarpal fracture are met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for residuals of right fifth metacarpal fracture herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board notes that all of the Veteran's service treatment records (STRs) may not be available.  In such a situation, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In its analysis, the Board has considered the Veteran's statements concerning the symptoms and etiology of her right hand disorder.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran contends that she fractured her right hand when a crate fell on her hand in service.  In a footnote, the United States Court of Appeals for the Federal Circuit provided an example that a layperson's diagnosis of a broken bone would be competent evidence.  See Id. at 1377.  Accordingly, the Veteran's testimony regarding her injury in service is competent.  Moreover, the Board finds the Veteran's statements to be credible as they are generally consistent.  There is no other evidence in the record to suggest that the circumstances of the Veteran's injury were implausible or that the onset of her injury was not during service as she claims.  Moreover, there is no evidence to suggest that the Veteran sustained additional injuries to her right fifth metacarpal either before or after service.

In this regard, the Veteran's August 1994 Report of Medical Examination for enlistment (enlistment examination) reveals no preexisting defects or disabilities prior to her entry into military service.  On the accompanying Report of Medical History, the Veteran indicated that she had never and did not then have swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.

A September 14, 2004 Post-Deployment Processing Questionnaire indicates that the Veteran sought medical treatment for her hand in July 2004.  An October 15, 2004 "separation physical" fails to document the results of any physical examination performed to assess the Veteran's general health, medical or treatment history, or defects or diagnoses.  Rather, it merely records such basic health measurements as the Veteran's height, weight, and blood pressure, and includes only perfunctory notations as to such matters as allergies, prescriptions, and immunizations.  A Report of Medical Examination for separation is not included in the claims file.

A post-service February 2005 VA x-ray report of the Veteran's right hand reveals the presence of an old fracture involving the fifth metacarpal, no other bony findings, and joint spaces that are maintained.

In February 2005, the Veteran underwent a VA examination of her right hand.  According to the examiner's report, the Veteran stated that she had an object fall on her right hand in June 2004, she sustained a fracture of her fifth metacarpal, she was treated with a soft wrap at that time, and her injury was never casted or operated upon.  Upon physical examination of the Veteran's right hand, the examiner observed an apex dorsal deformity of the distal aspect of the fifth metacarpal (as revealed by radiographs), which was nontender; found that she had full range of motion of all of her digits; and noted that she was able to make a full composite fist with the fingertips touching the proximal palmer crease and able to fully extend the hand and fingers.  The examiner also determined that there was normal sensation throughout the hand and 5/5 grip strength finger extension and finger abduction strength.  The examiner diagnosed the Veteran with "healed right fifth metacarpal fracture causing no residual dysfunction."

In October 2010, the Veteran underwent another VA examination of her right hand.  Upon reviewing the Veteran's service medical records, the examiner reported that the Veteran stated that she sought medical care for her hand in July 2004 while she was deployed; however, the examiner stated that she found no such evidence of treatment in the Veteran's claim's file.  During the examination, the Veteran stated that she broke her fifth metacarpal in Saudi Arabia when she was lifting crates and one fell on her hand and that it aches.  The Veteran further explained that she had no problems prior to service.  Finally, the Veteran stated that she experiences hand swelling when she wakes up at night.

The examiner conducted a physical examination of the Veteran's right hand, finding that the Veteran had no anatomic defects; full opposition; the ability to make a complete composite wrist; no missing range of motion of her fingers; no obvious deformity; full range of motion in her MP, PIP, and DIP joints in extension and flexion; and normal strength and dexterity.  The examiner noted that an x-ray of the Veteran's hand showed an old healed fifth metacarpal fracture with no other osseous abnormalities.  The examiner diagnosed the Veteran with healed fifth metacarpal shaft fracture.  She then concluded that the Veteran had no present issues with the healed fifth metacarpal fracture. 

Based on the foregoing, the Board finds that service connection for right fifth metacarpal fracture is warranted.  As referable to the presence of a current disability, the Veteran has a current diagnosis of healed right fifth metacarpal fracture.  Although the examiner for the October 2010 VA examination indicated that the Veteran had no issues with the healed fifth metacarpal fracture at the time of the examination, the Veteran reported that her right fifth metacarpal fracture ached and she experienced swelling at night.  

Additionally, the Board finds that the Veteran sustained a fracture to the right fifth metacarpal during service.  In this regard, the Board finds the Veteran's statements regarding such in-service injury to be competent and credible.  As discussed above, the Veteran is competent as a lay person to diagnose a broken bone.  Additionally, a September 14, 2004 Post-Deployment Processing Questionnaire shows that the Veteran sought medical treatment for her hand in July 2004.  Although the Questionnaire does not specify the treatment sought or the nature of the hand injury or condition, the Board finds that the notation of treatment for the hand in the Questionnaire, together with the Veteran's statements that she broke her hand one month prior to this treatment, credibly establishes that the Veteran sustained a fracture of her right fifth metacarpal during service.  

Finally, the Board finds that the evidence demonstrates a causal relationship between her residuals of right fifth metacarpal fracture and service.  The competent and credible evidence of record shows that the Veteran fractured her fifth metacarpal in June 2004 and sought treatment for that injury one month later in July 2004.  The Veteran's August 1994 enlistment examination and its accompanying Report of Medical History show that she did not enter service with any preexisting right hand condition or disability.  The record contains no evidence of any right hand injury sustained after the Veteran's separation from the military in January 2005.  A February 2005 VA x-ray report of the Veteran's right hand showed that she had old fracture in her right fifth metacarpal.  Reports from the February 2005 and October 2010 VA examinations confirm the presence of an old fracture of the fifth metacarpal revealed by x-ray.

Therefore, the Board resolves all doubt in favor of the Veteran, and concludes that her residuals of right fifth metacarpal fracture is related to an in-service injury.  Accordingly, the Board concludes that service connection for residuals of right metacarpal fracture is warranted.


ORDER

Service connection for residuals of right fifth metacarpal fracture is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran claims that she is entitled to service connection for right wrist disorder due to her active military service.  Because the Veteran served in the Southwest Asia Theater during the Persian Gulf War, the Board has recharacterized the issue, as reflected on the title page of this decision, as service connection for right wrist disorder, to include as due to an undiagnosed illness.

The Board finds that a remand is necessary in order to afford the Veteran an appropriate VA examination to determine the current nature and etiology of her right wrist disorder.  In this regard, the Board observes that she was previously provided with a VA examination; however, such examination did not address whether the Veteran's right wrist symptoms are related to an undiagnosed illness. 

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

The Veteran's service treatment records reflect complaints and treatment for right wrist pain.  Specifically, a June 3, 2001 service treatment record shows that the Veteran complained of right wrist pain and swollen extremities of the right hand.  The assessment provided was "? early carpal tunnel syndrome."  An August 13, 2001 service treatment record shows that the Veteran was seen for arm pain and noted a previous history of carpal tunnel syndrome.  The Veteran was assessed with muscle strain of the right forearm.  The record indicates she was given small wrist splints.  

An October 4, 2004 service treatment record documents the Veteran's complaint of right wrist pain during movement for the prior two months and notes her prior history of carpal tunnel syndrome of the right wrist.  The Veteran's assessment was possible tenosynovitis.  An October 4, 2004 service treatment record request for an x-ray reflects the Veteran's history of intermittent wrist pain worse with flexion and extension with palpable tenderness in medial aspect of the wrist.  The record requested evaluation for "ST swelling, early degenerative changes, etc."  An October 4, 2004 x-ray report indicates that three views of the wrist were taken which were normal.

The report of the October 2010 VA examination of the Veteran's right hand and wrist noted the Veteran's complaints of right wrist pain, numbness, and swelling.  Following a physical examination, the examiner determined that the Veteran's "complaints of vague right wrist pain are not really consistent with any type of thing" and not consistent with carpal tunnel syndrome.  The examiner did not offer a diagnosis other than 'right wrist pain.'

The Board finds, that given the Veteran's military history of serving in Southwest Asia and her history of right wrist complaints with no confirmed diagnosis, an examination to determine whether her right wrist disorder is due to an illness associated with Persian Gulf War service is warranted.

Moreover, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated her right wrist disorder.  After securing any necessary authorization from her, all identified treatment records, to include those from the Columbia, South Carolina, VA Medical Center (VAMC) dated from December 2008 to the present, should be obtained for consideration in her appeal.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who treated her for her right wrist since January 2005.  Thereafter, all identified records should be obtained for consideration in her appeal, to include those from the Columbia VAMC dated from December 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her right wrist disorder.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

(A) The examiner should identify all current diagnoses referable to the right wrist.  In this regard, s/he should specifically state whether the symptoms related to Veteran's right wrist are attributed to a known clinical diagnosis.  If no diagnosis of the right wrist is found, the examiner should reconcile such conclusion with the evidence of record detailing right wrist symptoms.  

For each currently diagnosed right wrist disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during the Veteran's active duty service or is otherwise related to such service, to include any in-service injury noted in the service treatment records and/or as described by the Veteran.

(B) If Veteran's right wrist symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


